DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/11/2022 has been entered and fully considered.
Claims 1-11, 14-15, and 17-19 have been amended. 
Claims 20-24 have been newly added.
Claims 1-24 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Double Patenting rejection: Based on recent amendments, the Double Patenting has been amended to an obvious type double patenting. The Double Patenting rejection has been updated, see below.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 6, 9, 13, 16, and 19 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 9-12, and 20 of Lombrozo et al., U.S. Patent 10,168,423, hereinafter Patent ‘423, in view of Steinberg et al. (USPGPub 2018/0113200). Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	Regarding claim 1, Patent ‘423 discloses the claimed invention but does not explicitly mention the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment. 
	However Steinberg teaches the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment (see at least paragraph 0123; wherein scanning units 104 may be mounted to or incorporated into a roof of vehicle 110 capable of housing at least a portion of the LIDAR system. In some cases, LIDAR system 100 may capture a complete surround view of the environment of vehicle 110. Thus, LIDAR system 100 may have a 360-degree horizontal field of view).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching as in Patent ‘423 to include a 360 degree sensor as taught by Steinberg in order to improve object detection of the system at every angle in order to increase safety..	In view of the above, since the subject matters recited in the claims 1-3, 6, 9, 13, 16, and 19 of the instant application were fully disclosed in and covered by the claims 11-3, 9-12, and 20 of U.S. Patent 10,168,423 in view of Steinberg et al. (USPGPub 2018/0113200), allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1-3, 6, 9, 13, 16, and 19 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3 and 9-13 of Lombrozo et al., U.S. Patent 10,641,877, hereinafter Patent ‘877, in view of Steinberg et al. (USPGPub 2018/0113200). Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	Regarding claim 1, Patent ‘877 discloses the claimed invention but does not explicitly mention the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment. 
	However Steinberg teaches the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment (see at least paragraph 0123; wherein scanning units 104 may be mounted to or incorporated into a roof of vehicle 110 capable of housing at least a portion of the LIDAR system. In some cases, LIDAR system 100 may capture a complete surround view of the environment of vehicle 110. Thus, LIDAR system 100 may have a 360-degree horizontal field of view).
	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching as in Patent ‘877 to include a 360 degree sensor as taught by Steinberg in order to improve object detection of the system at every angle in order to increase safety.
	In view of the above, since the subject matters recited in the claims 1-3, 6, 9, 13, 16, and 19 of the instant application were fully disclosed in and covered by the claims 1-3 and 9-13 of U.S. Patent 10,168,423 in view of Steinberg et al. (USPGPub 2018/0113200), allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10-11, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (USPGPub 2006/0152705) in view of Steinberg et al. (USPGPub 2018/0113200).	As per claim 1, Yoshida discloses a system comprising a sensor (see at least Figure 1; item 100), the sensor including: 	a sensor housing (see at least paragraph 0066; wherein the radar apparatus 100 is constructed of a light radiating part 10, a light receiving part 20, and a laser radar CPU 30. The preceding parts 10, 20, 30 are housed in a housing 40); and 	one or more sensors located within the sensor housing (see at least paragraph 0066; wherein the radar apparatus 100 is constructed of a light radiating part 10, a light receiving part 20, and a laser radar CPU 30. The preceding parts 10, 20, 30 are housed in a housing 40), 	the sensor housing having a first sensor window and a second sensor window (see at least paragraph 0035; wherein the housing 40 has a window part 41, the window part 41 is constructed of a cover glass (first window) 41a and a light receiving lens (second window) 41b), and wherein the first sensor window includes a first external surface property and the second sensor window includes a second external surface property (see at least paragraph 0035; wherein both of the first window 41a and the second window 41b can be constructed of the cover glasses. Alternatively, both of the first window 41a and the second window 41b can be constructed of the light receiving lenses) different from the first external surface property (see at least paragraph 0035; wherein the housing 40 has a window part 41, the window part 41 is constructed of a cover glass (first window) 41a and a light receiving lens (second window) 41b). Yoshida does not explicitly mention the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment. 	However Steinberg does disclose:	the sensor housing being configured such that the one or more sensors can capture a 360 degree view of a vehicle’s environment (see at least paragraph 0123; wherein scanning units 104 may be mounted to or incorporated into a roof of vehicle 110 capable of housing at least a portion of the LIDAR system. In some cases, LIDAR system 100 may capture a complete surround view of the environment of vehicle 110. Thus, LIDAR system 100 may have a 360-degree horizontal field of view).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schmid with the teachings as in Yoshida. The motivation for doing so would have been to improve performance of LIDAR systems and improve object detection of the system at every angle in order to increase safety.	As per claim 6, Yoshida discloses wherein the first sensor window and the second sensor window are portions of a sensor window (see at least Figure 1; items 100, 41, 41a, 41b).  	As per claim 7, Yoshida discloses wherein the first sensor window belongs to a first sensor window, the second sensor window belongs to a second sensor window (see at least paragraph 0035; wherein the housing 40 has a window part 41, the window part 41 is constructed of a cover glass (first window) 41a and a light receiving lens (second window) 41b), and the first sensor window is distinct from the second sensor window (see at least Figure 1; items 41a, 41b).  	As per claim 8, Steinburg discloses wherein a first sensor of the one or more sensors includes a light detection and ranging (LIDAR) sensor (see at least paragraph 0127; wherein LIDAR system 100).  	As per claim 10, Yoshida discloses wherein a second sensor of the one or more sensors is configured to receive sensor input via the second sensor window, and the first sensor is configured to receive sensor input via the first sensor window (see at least paragraph 0033; wherein the light receiving part 20 has a photo diode (hereafter, referred to as a PD) 21 that receives a reflected light (reflected wave), which is reflected by an object (e.g., a forward vehicle) existing in the scanning area, and outputs electric power (voltage) corresponding to the strength of the received light. Further, the electric power output from the PD 21 is sent to the laser radar CPU 30 as in a light receiving signal through an amplifier circuit 22).  	As per claim 11, Yoshida discloses further comprising, one or more processors configured to compare first sensor data generated by sensor input received through the first sensor window with second sensor data generated by sensor input received through the second sensor window (see at least paragraph 0034; wherein the laser radar CPU 30 controls the LD driving circuit 12 and the motor driving circuit 15 to radiate the laser beam from the LD 11. Further, the CPU 30 calculates a distance between the vehicle and the object and a relative speed based on the signal output from the PD 21. Also, the CPU 30 receives a signal S1 of a vehicle speed from a speed sensor (not shown). The CPU 30 determines a risk of collision with the object based on the calculated results and the vehicle speed, thereby to output a warning signal S2 to an outer device such as a monitor and a beeper. The laser radar CPU 30, the light radiating part 10, and the light receiving part 20 provides a radar device (radar means)).  	As per claim 19, Yoshida discloses further comprising the vehicle, and wherein the sensor housing is attached to the vehicle (see at least abstract; wherein a radar device emits a transmission wave to a periphery of a vehicle and detects a reflected wave of the transmission wave through a window part).	As per claim 20, Steinberg discloses further comprising a motor configured to rotate the sensor housing about an axis (see at least paragraph 0153; wherein LIDAR system 100 may include a motor or other mechanisms for rotating housing 200 about the axis of the LIDAR system 100).  

Claims 2-5 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (USPGPub 2006/0152705), in view of Steinberg et al. (USPGPub 2018/0113200), and further in view of Schmid et al. (JP4280471B2).	As per claim 2, Yoshida and Steinberg do not explicitly mention wherein the first external surface property corresponds to a hydrophobic coating applied to the first sensor window.	However Schmid does disclose:	wherein the first external surface property corresponds to a hydrophobic coating applied to the first sensor window (see at least paragraph 0011; wherein the hydrophilic region is substantially formed of an exposed second layer, and the hydrophobic region is substantially the first layer of the plate modified by the action of a gaseous highly volatile solvent).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schmid with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to provide a protective layer to protect the sensor.	As per claim 3, Schmid discloses wherein the second external surface property corresponds to a hydrophilic coating applied to the second sensor window (see at least paragraph 0011; wherein the hydrophilic region is substantially formed of an exposed second layer, and the hydrophobic region is substantially the first layer of the plate modified by the action of a gaseous highly volatile solvent).  	As per claim 4, Yoshida and Steinberg do not explicitly mention wherein the first external surface property corresponds to a first hydrophobic material of the first sensor window.	However Schmid does disclose:	discloses wherein the first external surface property corresponds to a first hydrophobic material of the first sensor window (see at least paragraph 0011; wherein the hydrophilic region is substantially formed of an exposed second layer, and the hydrophobic region is substantially the first layer of the plate modified by the action of a gaseous highly volatile solvent).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schmid with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to provide a protective layer to protect the sensor.	As per claim 5, Yoshida and Steinberg do not explicitly mention wherein the second external surface property corresponds to a second hydrophilic material of the second sensor window.	However Schmid does disclose:
	wherein the second external surface property corresponds to a second hydrophilic material of the second sensor window (see at least paragraph 0011; wherein the hydrophilic region is substantially formed of an exposed second layer, and the hydrophobic region is substantially the first layer of the plate modified by the action of a gaseous highly volatile solvent).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schmid with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to provide a protective layer to protect the sensor.	As per claim 21, Yoshida and Steinberg do not explicitly mention wherein the first external surface property is more hydrophobic than the second external surface property.	However Schmid does disclose:	wherein the first external surface property is more hydrophobic than the second external surface property (see at least paragraph 0011; wherein the hydrophilic region is substantially formed of an exposed second layer, and the hydrophobic region is substantially the first layer of the plate modified by the action of a gaseous highly volatile solvent).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schmid with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to provide a protective layer to protect the sensor.
	As per claim 22, Yoshida and Steinberg do not explicitly mention wherein the second external surface property is more hydrophilic than the first external surface property.	However Schmid does disclose:	wherein the second external surface property is more hydrophilic than the first external surface property (see at least paragraph 0011; wherein the hydrophilic region is substantially formed of an exposed second layer, and the hydrophobic region is substantially the first layer of the plate modified by the action of a gaseous highly volatile solvent).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schmid with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to provide a protective layer to protect the sensor.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (USPGPub 2006/0152705), in view of Steinberg et al. (USPGPub 2018/0113200), and further in view of Schwarz et al. (USPGPub 2014/0268098).	As per claim 9, Yoshida and Steinberg do not explicitly mention wherein the first sensor includes one of a semiconductor waveguide laser, a fiber laser or an excimer laser.	However Schwarz does disclose:	wherein the first sensor includes one of a semiconductor waveguide laser, a fiber laser or an excimer laser (see at least paragraph 0027; wherein a fiber laser 30 can be mounted to the housing 10).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schwarz with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to scan large area surfaces while collecting billions of data points, each with a precise latitude, longitude and elevation (x, y, z) values within the local (relative) coordinate system, see Schwarz paragraph 0004.

Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (USPGPub 2006/0152705), in view of Steinberg et al. (USPGPub 2018/0113200), and further in view of Taira (USPGPub 2017/0023943).	As per claim 12, Yoshida and Steinberg do not explicitly mention wherein the comparison includes a comparison of a first distance to an object identified in the first sensor data with a second distance to the object identified in the second sensor data.	However Taira does disclose:	wherein the comparison includes a comparison of a first distance to an object identified in the first sensor data with a second distance to the object identified in the second sensor data (see at least paragraph 0046; wherein the determination unit 71 calculates, for example, the differential time between the time when the first comparison value of the first distance sensor 5 is greater than the first threshold value and the time when the second comparison value of the second distance sensor 6 is greater than the second threshold value. Then, the determination unit 71 determines that at least one of the first and second distance sensors 5, 6 is abnormal when the calculated differential time is equal to or greater than a predetermined value. As described in (1) and (2), even when the first and second comparison values vary due to a stepped portion or an obstacle, the differential time between the time when the first comparison value is greater than the first threshold value and the time when the second comparison value is greater than the second threshold value is equal to the time t3 in which the autonomous moving object 1 moves by L3. Accordingly, when the differential time is equal to or greater than the first predetermined value and increases, it can be determined that the measured distance value of at least one of the first and second distance sensors 5, 6 is abnormal).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Taira with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to provide an autonomous moving object that can determine abnormality of a sensor with high accuracy, see Taira paragraph 0005.	As per claim 13, Taira discloses wherein the first distance and the second distance correspond to different locations of the object detected within a predetermined period of time (see at least paragraph 0046; wherein the determination unit 71 calculates, for example, the differential time between the time when the first comparison value of the first distance sensor 5 is greater than the first threshold value and the time when the second comparison value of the second distance sensor 6 is greater than the second threshold value. Then, the determination unit 71 determines that at least one of the first and second distance sensors 5, 6 is abnormal when the calculated differential time is equal to or greater than a predetermined value. As described in (1) and (2), even when the first and second comparison values vary due to a stepped portion or an obstacle, the differential time between the time when the first comparison value is greater than the first threshold value and the time when the second comparison value is greater than the second threshold value is equal to the time t3 in which the autonomous moving object 1 moves by L3. Accordingly, when the differential time is equal to or greater than the first predetermined value and increases, it can be determined that the measured distance value of at least one of the first and second distance sensors 5, 6 is abnormal). 	As per claim 14, Taira discloses wherein the one or more processors compare the first distance to the second distance by determining a difference between the first distance and the second distance (see at least paragraph 0046; wherein the determination unit 71 calculates, for example, the differential time between the time when the first comparison value of the first distance sensor 5 is greater than the first threshold value and the time when the second comparison value of the second distance sensor 6 is greater than the second threshold value. Then, the determination unit 71 determines that at least one of the first and second distance sensors 5, 6 is abnormal when the calculated differential time is equal to or greater than a predetermined value. As described in (1) and (2), even when the first and second comparison values vary due to a stepped portion or an obstacle, the differential time between the time when the first comparison value is greater than the first threshold value and the time when the second comparison value is greater than the second threshold value is equal to the time t3 in which the autonomous moving object 1 moves by L3. Accordingly, when the differential time is equal to or greater than the first predetermined value and increases, it can be determined that the measured distance value of at least one of the first and second distance sensors 5, 6 is abnormal).  

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (USPGPub 2006/0152705), in view of Steinberg et al. (USPGPub 2018/0113200), in view of Taira (USPGPub 2017/0023943), and further in view of Peters et al. (USPGPub 2018/0046183).	As per claim 15, Yoshida, Steinberg, and Taira do not explicitly mention wherein the one or more processors are further configured to use a magnitude of the difference to determine whether there is an optical interferent on the first sensor window or the second sensor window.	However Peters does disclose:	wherein the one or more processors are further configured to use a magnitude of the difference to determine whether there is an optical interferent on the first sensor window or the second sensor window (see at least paragraph 0031; wherein at decision block 425, the frost detection system 110 determines if the estimated amount of frost accumulation exceeds a predetermined threshold. For instance, the processor 130 may compare the estimated amount of frost accumulation to the predetermined threshold. If the estimated amount of frost accumulation is less than the predetermined threshold, the process 400 may proceed to block 430). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Peters with the teachings as in Yoshida, Steinberg, Taira. The motivation for doing so would have been to prevent an autonomous vehicle from operating in an autonomous mode when frost has accumulated on the LIDAR sensor, see Peters paragraph 0008.	As per claim 16, Peters discloses wherein the optical interferent is water (see at least paragraph 0023; wherein the lens 310 may be formed from a relatively transparent material such as glass or polycarbonate. A polymer coating designed to assist with water removal could be applied to the lens 310 and work in conjunction with frost removal technologies).  

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (USPGPub 2006/0152705), in view of Steinberg et al. (USPGPub 2018/0113200), and further in view of Peters et al. (USPGPub 2018/0046183).	As per claim 17, Yoshida and Steinberg do not explicitly mention wherein the one or more processors are configured to determine that the first sensor window or the second sensor window needs cleaning based on the comparison.	However Peters does disclose:	wherein the one or more processors are configured to determine that the first sensor window or the second sensor window needs cleaning based on the comparison (see at least paragraph 0033; wherein at block 435, the frost detection system 110 prevents the host vehicle 100 from operating in the autonomous mode. For instance, the processor 130 may output a signal to the autonomous mode controller 115 indicating that the amount of frost accumulation on the lens of the LIDAR sensor 105 will significantly interfere with the autonomous operation of the host vehicle 100).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Peters with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to prevent an autonomous vehicle from operating in an autonomous mode when frost has accumulated on the LIDAR sensor, see Peters paragraph 0008.	As per claim 18, Yoshida and Steinberg do not explicitly mention wherein the one or more processors are configured to control the vehicle in an autonomous driving mode based on the comparison.	However Peters does disclose:	wherein the one or more processors are configured to control a vehicle in an autonomous driving mode based on the comparison (see at least paragraphs 0031-0032; wherein at decision block 425, the frost detection system 110 determines if the estimated amount of frost accumulation exceeds a predetermined threshold. If the estimated amount of frost accumulation is less than the predetermined threshold, the process 400 may proceed to block 430. At block 430, the frost detection system 110 permits autonomous operation of the host vehicle 100. That is, the processor 130 may output a signal to the autonomous mode controller 115 indicating that the frost accumulation on the lens of the LIDAR sensor 105 will not significantly affect operation of the LIDAR sensor 105. The autonomous mode controller 115 may receive the signal and permit the host vehicle 100 to operate autonomously or partially autonomously in response to receiving the signal from the processor 130).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Peters with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to prevent an autonomous vehicle from operating in an autonomous mode when frost has accumulated on the LIDAR sensor, see Peters paragraph 0008.

Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al. (USPGPub 2006/0152705), in view of Steinberg et al. (USPGPub 2018/0113200), and further in view of DeAseanis et al. (USPGPub 2016/0330351).	As per claim 23, Yoshida and Steinberg do not explicitly mention wherein the first sensor window is configured to cover a first portion of the view of the vehicle's environment and the second sensor window is configured to cover a second portion of the view of the vehicle's environment.	However DeAseanis does disclose:	wherein the first sensor window is configured to cover a first portion of the view of the vehicle's environment and the second sensor window is configured to cover a second portion of the view of the vehicle's environment (see at least paragraph 0027; wherein the camera housing 48 retains a spherical camera 50, which has a 360 degree field of view (“FOV”), for capturing images of components within the engine 20. The spherical camera 50 has a first camera lens 52 on one side of the camera housing 48, and a second camera lens 54 on the other side of the camera housing, which in this particular embodiment is oriented 180 degrees opposite the first camera lens 52).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in DeAseanis with the teachings as in Yoshida and Steinberg. The motivation for doing so would have been to provide clarity and expedites the detection location between the first lens and the second lens.
	As per claim 23, DeAseanis discloses wherein each of the first portion and the second portion covers 180 degrees of the view of the vehicle's environment (see at least paragraph 0027; wherein the camera housing 48 retains a spherical camera 50, which has a 360 degree field of view (“FOV”), for capturing images of components within the engine 20. The spherical camera 50 has a first camera lens 52 on one side of the camera housing 48, and a second camera lens 54 on the other side of the camera housing, which in this particular embodiment is oriented 180 degrees opposite the first camera lens 52).

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0336249 – Provides imaging devices and, more particularly, to shutters for infrared imaging devices.	USPGPub 2016/0360726 – Provides a proximity sensor for generating a second set of parameters constituting spatial information of an area adjacent said motorized feeding vehicle.	USPGPub 2016/0176384 – Provides automotive vehicles and more particularly to sensors for automotive vehicles.
	USPGPub 2013/0293881 – Provides an optical sensor may include a sensor head that has an optical window for directing light into a flow of fluid and/or receiving optical energy from the fluid. The optical sensor may also include a flow chamber that includes a housing defining a cavity into which the sensor head can be inserted. In some examples, the flow chamber includes an inlet port defining a flow nozzle that is configured to direct fluid entering the flow chamber against the optical window of the sensor head. In operation, the force of the incoming fluid impacting the optical window may prevent fouling materials from accumulating on the optical window.	US 7,059,522 – Provides an object detecting apparatus mounted on a vehicle, for instance, for detecting an object such as a preceding vehicle or a distance to such an object by using a laser light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/      Primary Examiner, Art Unit 3662